Citation Nr: 1033295	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-32 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to restoration of a 100 percent rating for 
service-connected posttraumatic stress disorder (PTSD), reduced 
from 100 percent to 70 percent, effective April 1, 2008.

2. Entitlement to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1969 to January 1972 
and from November 1973 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which reduced the Veteran's evaluation for PTSD from 
100 percent to 70 percent, and denied the claim of entitlement to 
TDIU.  


FINDINGS OF FACT

1. The RO's January 2008 decision, which reduced the Veteran's 
evaluation for his service-connected PTSD from 100 percent to 70 
percent, with an effective date of April 1, 2008, did not 
consider required regulatory provisions and denied the Veteran 
due process.  

2.  The Veteran's claim for TDIU is rendered moot by the grant of 
a 100 percent schedular rating for PTSD.  


CONCLUSIONS OF LAW

1. The RO's January 2008 RO rating decision, which reduced the 
Veteran's rating for his service-connected PTSD from 100 percent 
to 70 percent, is void ab initio, and the criteria for 
restoration of the 100 percent rating for this condition are met.  
38 C.F.R. §§ 3.105, 3.344 (2009).  

2. The issue of entitlement to a TDIU is moot. 38 C.F.R. § 
4.16(a); Vettese v. Brown, 7 Vet App. 31 (1994); Holland v. 
Brown, 6 Vet App. 443 (1994); Bradley v. Peake, 22 Vet. App. 280 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claims.  In addition, the 
evidence of record is sufficient to establish his entitlement to 
the maximum schedular disability rating for his PTSD. Since 
entitlement to a total rating has been established, the claim for 
a TDIU has been rendered moot. Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

The Veteran asserts that he is entitled to restoration of a 100 
percent rating for service-connected PTSD, which has been reduced 
from 100 percent to 70 percent, effective April 1, 2008.  

Procedural History

In August 1986, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling, with an effective date of 
April 4, 1986.  The RO subsequently increased the Veteran's 
evaluation to 100 percent, effective September 3, 1996.  

Here, it is briefly noted that the RO proposed to reduce the 
Veteran's rating, from 100 percent to 70 percent, in a March 2006 
rating decision.  Upon further development and review of the 
evidence (both medical and lay), the RO continued the 100 percent 
rating. See Rating Decision, June 2006.   

In May 2007, the RO notified the Veteran that the medical 
evidence indicated that his PTSD had improved, and it once again 
proposed to reduce his rating to 70 percent.  An associated May 
2007 "proposed rating decision" essentially stated that the basis 
for the proposed reduction was that his most recent examination 
report, dated in April 2007, indicated that his PTSD had 
improved, and that her symptoms warranted no more than a 70 
percent rating.  

In January 2008, the RO reduced the Veteran's rating to 70 
percent, with an effective date of April 1, 2008.  The Veteran 
has appealed.  

Given the foregoing, the issue is whether the reduction in the 
disability rating from 100 percent to 70 percent, effective April 
1, 2008, was legally proper.  

Applicable Law and Regulations

At the time of the RO's January 2008 rating decision, the 
Veteran's 100 percent rating for PTSD had been in effect as of 
September 3, 1996, therefore, the 100 percent PTSD evaluation had 
been in effect for more than 5 years.  

The circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by regulations 
promulgated by the Secretary. Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413, 420 
(1993), the Court has interpreted the provisions of 38 C.F.R. § 
4.13 to require that in any rating reduction case it must be 
ascertained, based upon a review of the entire recorded history 
of the disorder, whether the evidence reflects an actual change 
in the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  In addition, 
38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement in a 
disability actually reflects improvement in the Veteran's ability 
to function under the ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Where a 
rating has been in effect for greater than five years, as in this 
case, it is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general examination 
and the entire case history.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life. 38 C.F.R. § 
3.344(a)(c).  The burden of proof is on VA to establish that a 
reduction is warranted by a preponderance of the evidence. 
Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for 
the VA to reduce certain service-connected disability ratings, 
the requirements of 38 C.F.R. § 3.344(a) and (b) must be 
satisfied."  This regulation requires that only evidence of 
sustained material improvement under the ordinary conditions of 
life, as shown by full and complete examinations, can justify a 
reduction; these provisions prohibit a reduction on the basis of 
a single examination. See Brown, 5 Vet. App. at 417-18.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.

The Board notes that the Veteran's PTSD has been rated under 
Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.130, DC 9411 
(2009).  

Under the rating criteria, a 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

Analysis

A review of the RO's January 2008 decision, the statement of the 
case (SOC) dated in September 2008, and the supplemental 
statement of the case (SSOC), dated in November 2009, shows that 
the RO appears to have essentially analyzed the issue of 
reduction of the 100 percent rating exactly as it would a claim 
for an increased rating.  Specifically, the RO's discussion in 
the January 2007 decision, the SOC, and the SSOC, all merely 
discussed the criteria at 38 C.F.R. § 4.130, Diagnostic Code 
9411, they failed to include or discuss the provisions of 38 
C.F.R. § 3.344, and the RO's analysis did not discuss any of the 
three questions articulated in Brown (i.e., "whether the evidence 
reflects an actual change in the disability," there was no 
discussion of whether or not the Veteran received "thorough 
examinations," or whether there was "an actual improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work").  The RO also failed to discuss whether the 
evidence made it "reasonably certain that the improvement would 
be maintained under the ordinary conditions of life," as 
required under 38 C.F.R. § 3.344 (a).  

In this regard, as a factual matter, the medical evidence does 
not appear to support the reduction.  Specifically, the evidence 
shows that in April 2006 (prior to the RO's May 2007 notice of 
proposed reduction), the Veteran was afforded a global assessment 
of functioning (GAF) score of 45.  See April 2006 VA Examination.  
According to DSM-IV, GAF scores ranging from 41 to 50 are 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Indeed, the April 2006 VA 
examination report indicated that the Veteran's PTSD severely 
affected his ability to perform work-related tasks, and 
moderately affected all other areas of social and occupational 
functioning (e.g., efficiency, productivity, reliability, and 
impaired work/family/social relations).  The VA examiner 
additionally noted that the Veteran's prognosis was "not good" 
without psychological intervention.  

In addition to the medical evidence outlined above, the record 
contains lay statements (dated in April 2006) from the Veteran's 
wife, brother, sister, and former teacher, all of which indicate 
that the Veteran's condition had recently worsened in severity.  
For instance, the Veteran's wife attested to angry outbursts, 
irritability, social isolation, panic attacks, and a general 
inability to be around others.  She also stated the Veteran was 
unable to sleep and instead "walks back and forth through the 
house from window to window and usually is wearing a gun."  His 
brother reported that there was "no way" his PTSD disability 
had improved and that the Veteran primarily "stays in his house 
for weeks at a time and will not visit anyone."  The Veteran's 
sister stated that she could see "no improvement at all" in his 
PTSD condition and that she believed it had worsened.  She noted 
an increase in his mood swings, depression, anger, and isolation.  
His former teacher reported that he has tried to encourage the 
Veteran to participate in community projects and social 
activities but that he is unable to be around others.  He 
additionally reported that he has witnessed the Veteran lose his 
temper very easily, that his family avoids him, and that he has a 
history of "going armed" and keeping at least one loaded 
firearm in each room of his home.  

In April 2007, one month prior to the May 2007 proposal to 
reduce, the Veteran underwent a VA examination for PTSD.  He 
reported that he was treated by a VA psychiatrist a few times per 
year, "just long enough to get a prescription."  He noted that 
he was currently taking Trazodone, among other psychotropic, with 
no improvement.  He described his mood as anxious and nervous; he 
reported crying episodes, decreased energy/motivation, decrements 
in personal hygiene, and passive suicidal ideation.  Examination 
revealed slow speech, a blunted affect, and an anxious/depressed 
mood.  Sleep impairment was noted.  No obsessive/ritualistic 
behaviors were present; however, there was evidence of suicidal 
thoughts (no plans) and poor impulse control.  Notably, he was 
not able to maintain minimum personal hygiene.  A GAF score of 45 
was assigned, again, indicating severe symptomatology.  The 
examiner stated that the Veteran continued to meet full criteria 
for PTSD, chronic, severe and that the symptom presentation was 
consistent with that noted in the previous VA examination in 
February 2006.  Given the duration and severity of the Veteran's 
symptoms, the examiner opined that his prognosis "poor."  He 
also found that there was total occupational and social 
impairment due to PTSD signs and symptoms.  

More recent VA outpatient treatment records, dated from 2007 to 
2009, show GAF scores ranging from 51 to 55, with frequent 
reports of irritability, nightmares, flashbacks, isolative 
behaviors, and an inability to go out into public.  

Lastly, the record contains additional statements from the 
Veteran's wife, brother, sister, and former teacher, all of which 
indicate continued, worsening PTSD symptomatology.  

Overall, none of the evidence discussed above contains a clear 
finding to show an "actual improvement" in his disability.  
Brown.  For example, with regard to occupational impairment, it 
does not appear that the Veteran has been employed since 1997; 
the April 2007 VA examination report notes that his PTSD symptoms 
remained at a chronic and severe level, and that they caused 
total occupational and social impairment.  

In summary, it does not appear that the RO's analysis was in 
compliance with 38 C.F.R. § 3.344.  

The Court has stated that both decisions by the RO and by the 
Board that do not apply the provisions of 38 C.F.R. § 3.344, when 
applicable, are void ab initio (i.e., at their inception).  
Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 
1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992); and Brown v. Brown, 5 Vet. App. 413 (1993); see also 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the 
appellant's rating without observing applicable laws and 
regulations the rating is void ab initio and the Court will set 
aside the decision).  

Since the rating decision that accomplished the reduction of the 
100 percent evaluation for the Veteran's service-connected PTSD 
did not properly apply the provisions of 38 C.F.R. § 3.344, the 
reduction is void.  The appropriate remedy in this case is a 
restoration of the 100 percent evaluation effective on the date 
of the reduction.  See Hayes, 9 Vet. App. at 73 (improper 
reduction reinstated effective date of reduction).  

The Board finds that the Veteran's 100 percent evaluation was 
improperly reduced, that the reduction of the evaluation is void 
ab initio, and that the 100 percent evaluation for the Veteran's 
PTSD should be restored.  Accordingly, the Board finds that 
restoration of the 100 percent evaluation for the Veteran's PTSD, 
effective September 3, 1996, (the date of the original grant of 
100 percent) is warranted.  

TDIU

With respect to the Veteran's claim for TDIU, on June 7, 1999, 
VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which 
addressed questions related to whether a claim for a TDIU may be 
considered when a schedular 100 percent rating is already in 
effect for one or more service- connected disabilities. 
Essentially, that OGC precedent opinion held that receipt of a 
100 percent schedular rating for a service-connected disability 
rendered moot any pending claim for a TDIU, requiring dismissal 
of the TDIU claim. See also Green v. West, 11 Vet. App. 472, 476 
(1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith 
v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the 
proper remedy to employ when an appeal has become moot).

Again, a TDIU rating contemplates that the schedular rating is 
less than total. 38 C.F.R. § 4.16(a) (2009).  Since the Board has 
determined that the Veteran's PTSD warrants a 100 percent rating 
throughout the period of the claim, and since the Veteran's claim 
for a TDIU was filed during the claim period, the claim for a 
TDIU is rendered moot. See Vettese, 7 Vet App. 31 ("claim for 
TDIU presupposes that the rating for the condition is less than 
100 percent"); Holland, 6 Vet App. 443; and Bradley, 22 Vet. App. 
280.


ORDER

Restoration of the 100 percent disability evaluation for service-
connected PTSD is granted.  

The claim for a TDIU is dismissed.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


